             Case 1:18-cv-10271-VEC Document 5 Filed 11/13/18 Page 1 of 2

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
 -------------------------------------------------------------- X      DATE FILED: 
 DEBORAH COLLINS,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :     18-CV-10271 (VEC)
                                                                :
                                                                :     NOTICE OF INITIAL
 SELIP & STYLIANOU, LLP,                                        :   PRETRIAL CONFERENCE
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Counsel for all parties are directed to appear before the undersigned for an Initial Pretrial

Conference (“IPTC”) in accordance with Rule 16 of the Federal Rules of Civil Procedure on

January 4, 2019 at 10:00 a.m. in Courtroom 443 of the Thurgood Marshall Courthouse,

40 Foley Square, New York, New York, 10007.

        1.       Pursuant to section 1.C of the Court’s Individual Practices in Civil Cases, requests

for adjournment of the IPTC or any other conference must be made in writing at least 48 hours

prior to the scheduled conference. The request must state (1) the reason for the proposed

adjournment; (2) the original date of the conference; (3) the number of previous requests for

adjournment; (4) whether the other party or parties consent and, if not, the reason given for

refusing consent; and (5) proposed alternative dates. This Court encourages plaintiffs to serve

defendants promptly. Requests for adjournment of the IPTC will not necessarily be granted on

the ground that one or more Defendants have not been served or answered prior to the scheduled

IPTC.

        2.       The parties are directed to submit a joint letter of no more than five pages by

December 28, 2018, addressing the following in separate paragraphs: (1) a brief description of
             Case 1:18-cv-10271-VEC Document 5 Filed 11/13/18 Page 2 of 2



the case, including the factual and legal bases for the claim(s) and defense(s); (2) any

contemplated motions; (3) the basis for subject matter jurisdiction; and (4) the prospect for

settlement.

        3.      If this case involves claims that arise under the Fair Labor Standards Act

(“FLSA”), the joint letter must indicate whether the Plaintiff(s) intend to move for certification

of a collective and whether the Defendant(s) intend to object to such certification. If there will

be a disputed motion for a collective, the Court will likely cancel the IPTC, stay discovery, and

set a briefing schedule for the motion.

        4.      The parties are directed to consult the undersigned’s Individual Practices in Civil

Cases and to confer on a Civil Case Management Plan and Scheduling Order. The Individual

Practices and Civil Case Management Plan may be found on the Court’s website:

http://nysd.uscourts.gov/judge/Caproni. The parties must submit the jointly proposed Plan to the

Court with their joint letter.

        5.      By the date of the IPTC, counsel for all parties are required to register as filing

users in accordance with the Procedures of Electronic Case Filing and file a Notice of

Appearance.

        6.      Plaintiff’s counsel, or the defendant’s counsel in removed cases, is responsible for

distributing copies of this Notice to all parties.

SO ORDERED.
                                                            ____________________   _____
                                                            ________________________
Date: November 13, 2018                                        VALERIE CAPRONI
                                                                          CAPRON    NI
      New York, New York                                     United States District Judge




                                                     2
